Citation Nr: 0713893	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-17 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151 based on VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.  The veteran passed away in June 2003.  The appellant 
is the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
the cause of the veteran's death.  The claims file is now 
associated with the Harford, Connecticut RO.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2003; the certificate of 
death provides that the immediate cause of death was shock, 
due to (or as a consequence of) acute leukemia in relapse; 
renal failure and respiratory failure were identified as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder, 
evaluated as 70 percent disabling; fragment wounds, lumbar 
and dorsal spine, with retained foreign bodies, muscle group 
(MG) XX, evaluated as 20 percent disabling; fragment wound, 
right buttock, MG XVII, evaluated as 20 percent disabling; 
fragment wound, left buttock, MG XVII, evaluated as 20 
percent disabling; fragment wound, right forearm with 
retained foreign body, MG VIII, evaluated as 10 percent 
disabling; fragment wound, left leg MG XI, evaluated as 10 
percent disabling; scar fragment wound right arm/left hip, 
evaluated as noncompensable; the combined evaluation was 90 
percent.  

3.  The competent medical evidence, overall, does not 
indicate that the cause of the veteran's death was related to 
active duty, may be presumed to be related to active duty, or 
was related to a service-connected disability.  

4. The veteran did not suffer an injury or aggravation of an 
injury as a result of VA hospitalization, medical or surgical 
treatment, or examination that proximately caused his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310, 3.312(a) (2006).

2.  Compensation under the provisions of Title 38, United 
States Code, Section 1151, based on VA medical treatment is 
not warranted.  38 U.S.C.A. § 1151, 5107 (West 2002); 
38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA medical records show that the West Palm Beach VA Medical 
Center requested a bone marrow transplant for the veteran on 
May 21, 2003.  The Nashville VA Transplant Center sent 
approval on June 2, 2003.

The veteran died on June [redacted], 2003; the certificate of death 
provides that the immediate cause of death was shock, due to 
(or as a consequence of) acute leukemia in relapse.  The 
certificate of death identifies renal failure and respiratory 
failure as other significant conditions contributing to death 
but not resulting in the underlying cause.  Terminal VA 
medical records show that the veteran's final diagnoses 
included acute myelogenous leukemia, in relapse, and 
gastrointestinal bleeding.  

At the time of the veteran's death, service connection had 
been established for post-traumatic stress disorder, 
evaluated as 70 percent disabling; fragment wounds, lumbar 
and dorsal spine with retained foreign bodies, muscle group 
(MG) XX, evaluated as 20 percent disabling; fragment wound, 
right buttock, MG XVII, evaluated as 20 percent disabling; 
fragment wound, left buttock, MG XVII, evaluated as 20 
percent disabling; fragment wound, right forearm with 
retained foreign body, MG VIII, evaluated as 10 percent 
disabling; fragment wound, left leg MG XI, evaluated as 10 
percent disabling; scar fragment wound right arm/left hip, 
evaluated as noncompensable.  The combined evaluation was 90 
percent.

The appellant has made several contentions with respect to 
the veteran's death.  She contends that his terminal leukemia 
was the result of exposure to Agent Orange in Vietnam; his 
gastrointestinal bleeding was the result of a service-
connected shell fragment wound; and VA's failure to take 
steps in February 2003 to arrange a bone marrow transplant 
resulted in his death.  

Service connection for leukemia as a chronic disease may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's post-service medical records are negative for 
evidence of leukemia to a compensable degree within one year 
of his separation from service.  Overall, they are evidence 
against presumptive service connection for leukemia as a 
chronic disease.  

In addition, service connection for chronic lymphocytic 
leukemia may be presumed as related to exposure to herbicides 
if the veteran was exposed to Agent Orange or other 
herbicides while serving on active duty in the Republic of 
Vietnam during the Vietnam Era, and the disorder is 
manifested to a degree of 10 percent or more at any time at 
any time after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. 107-103, 115 Stat. 
976 (2001), provides a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the defined 
Vietnam Era, effective December 27, 2001.  See 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.

The veteran's post-service medical records do not include any 
findings or diagnoses of chronic lymphocytic leukemia.  
Rather, they show acute myelogenous leukemia.  The diseases 
associated with herbicide exposure for purposes of the 
presumption do not include acute myelogenous leukemia.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R.  § 3.309(e).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Overall, 
the post-service medical records are evidence against 
presumptive service connection for leukemia as due to 
exposure to herbicides.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. 
§ 3.307, the Court of Appeals for Veterans Claims (Court) has 
held that a veteran may establish service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

To establish direct service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A.  § 1310; 38 
C.F.R. § 3.312.

Service connection also may be granted with evidence that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2006).

The veteran's service medical records are negative for shock, 
leukemia, renal failure or respiratory failure.  Overall, the 
veteran's service medical records are evidence against direct 
service connection as they do not show that while on active 
duty he had any of the conditions noted on his certificate of 
death.  

Post-service medical records are negative for a nexus or link 
between the veteran's active service (including exposure to 
Agent Orange) and any of the terminal conditions noted on his 
certificate of death (including acute myelogenous leukemia), 
such as a medical opinion linking them.  These records are 
also negative for a nexus or link between any service-
connected disability (including any shell fragment wound) and 
any of the terminal conditions noted in his terminal VA 
medical records (including gastrointestinal bleeding), such 
as a medical opinion linking them.  Ideally, such opinions 
would be based on a review of the record.  

There is also no indication in the record that the severe 
service connected disorders aggravated the conditions which 
lead to the veteran's death, providing more evidence against 
this claim. 

The post-service medical evidence of record shows that the 
veteran's terminal conditions were first manifest many years 
after his service.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, VA terminal medical records, as well as a 
May 2003 private medical discharge summary, relate his 
gastrointestinal bleeding to thrombocytopenia.  Overall, the 
veteran's post-service medical records are evidence against 
direct or secondary service connection for the cause of the 
veteran's death.  

Further, the Board finds that the post-service medical 
record, as a whole, actually provides evidence against this 
claim, indicating a very serve nonservice connected disorder 
that began many years after service (with no indication of a 
connection with service) which caused the veteran's death 
providing strong and highly probative evidence against this 
claim.  For example, within extensive treatment for the 
disorder that lead to the veteran's death, very little 
reference is made to any service connected disorder or the 
veteran's service. 

Regarding the veteran's claim that VA medical treatment 
resulted in the veteran's death, the applicable law under 38 
U.S.C.A. § 1151 requires evidence of VA negligence or fault.  
Under this law, under certain circumstances, compensation 
shall be awarded for a qualifying disability in the same 
manner as if such disability were service connected.  38 
U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(d) (applicable to 
claims filed on or after October 1, 1997).

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R.  § 3.361(b).  In 
determining whether the disability resulted from disease, 
injury, or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.631(c)(1).

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a).

In this case, the medical evidence of record is negative for 
any indication that VA's failure to provide a bone marrow 
transplant caused the veteran's death, or that such failure 
constituted carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination.  Nor is there competent medical 
evidence showing that the cause of the veteran's death was an 
event that was not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1); 38 C.F.R. § 3.361(d). 

In fact, a March 2004 VA medical opinion reviews the course 
of the veteran's medical history in detail and concludes that 
the veteran would have been an unacceptable candidate for an 
allogenic bone marrow transplant.  It was much more likely 
than not that he would not have survived the procedure and 
its likely and usual complications.  This applied whether he 
was considered for a transplant at any time after his 
diagnosis.  Allogenic bone marrow transplant was a daunting 
undertaking best applied to younger patients in otherwise 
good health and in remission from their leukemia.  
Unfortunately, the veteran was never a suitable candidate for 
an allogenic bone marrow transplant.  The examiner explained 
the opinion with references to objective findings in the 
record and medical principles.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.

This medical opinion, which is found to be fully supported by 
the medical record, is found to provide very strong evidence 
against this claim.

The Board also finds that the post-service medical record, as 
a whole, also provides evidence against this claim, failing 
to indicate any evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination.

The Board recognizes all of the appellant's various 
contentions.  However, she is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as a medical diagnosis or an 
opinion as to the cause of the veteran's death.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
For example, she does not have the medical expertise to 
associate a disorder with the veteran's service many years 
ago.  As a result, the appellant's assertions cannot 
constitute competent medical evidence that the cause of the 
veteran's death was related to active duty, may be presumed 
to be related to active duty, or was related to a service-
connected disability.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2003; a rating 
decision dated in March 2004; a statement of the case dated 
in June 2005; and a supplemental statement of the case dated 
in March 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
appellant cited above, a further amended notice to the 
appellant would not provide a basis to grant these claims.  
Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

With regard to VCAA notice, the Board must note that the 
Federal Circuit recently held that a statement of the case or 
supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).    

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
non-1151 claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Simply stated, referral of 
this case for an examination or obtainment of a medical 
opinion under the circumstances here presented would be a 
useless act.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).  The service and post-
service medical record are found to provide strong evidence 
against this claim.  Therefore the Board finds that a VA 
medical opinion is not required in this case.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of the claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  Simply 
stated, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  VA has also obtained a VA medical opinion.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for the cause of the veteran's death is 
denied.

Compensation under the provisions of Title 38, United States 
Code, Section 1151, based on VA medical treatment is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


